Citation Nr: 1236559	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  09-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a sleep disorder other than sleep apnea, to include insomnia.


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1987 to September 1990 and from April 1995 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

When this case was most recently before the Board in December 2011, the Board granted the Veteran's claim to reopen a claim for service connection for sleep apnea on the basis that the Veteran submitted new and material evidence.  However, the claim for service connection for sleep apnea was remanded for further development.  The case has since been returned to the Board for further appellate action.

The Board acknowledges that, with respect to the Veteran's sleep disorder claim, the Veteran specifically claimed obstructive sleep apnea.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims of entitlement to service connection for obstructive sleep apnea also encompass claims for service connection for all sleep disorders afflicting a Veteran based on a review of the medical evidence.  In this case, the record also reflects a diagnosis of insomnia.  Accordingly, the claim was been re-characterized as set forth on the title page of this decision.

The issue of entitlement to service connection to a sleep disorder to include insomnia is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDING OF FACT

No confirmed diagnosis of sleep apnea has been present during the pendency of this claim.

CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided complete VCAA notice by a letter mailed in July 2007, prior to the initial adjudication of the claim on appeal.

In addition, service treatment records, and post service VA and private treatment records have been obtained, and an appropriate VA examination was provided. Moreover, the Appeals Management Center also substantially complied with the Board's December 2011 remand by providing another VA examination.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
   
The Veteran has not identified any other evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation.  

Accordingly, the Board will address the merits of the claim.

II.  Legal Criteria

Service connection may be established where the evidence demonstrates that an injury or disease resulting in disability was contracted in the line of duty coincident with active service, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she began having symptoms of sleep apnea during service, including tiredness and gagging in her sleep.

Service treatment records are negative for any sleep-related complaints until September 2002, when the Veteran complained of fatigue, poor sleep maintenance, and frequent awakening. An impression of snoring was provided and the Veteran was referred to the sleep clinic for a history of snoring and complaints suggestive of apneic episodes.  An October 2002 record shows the Veteran complained of 
daytime sleepiness for several months with severe snoring and some apnea.  An assessment of obstructive sleep apnea was provided and she was referred for a sleep study.  A November 2002 record indicated that the Veteran's polysonmogram was within the normal limits.  A May 2003 Report of Medical History noted that the Veteran complained of frequent trouble sleeping and was currently being evaluated for sleep apnea.  The separation examination of the same date only noted abnormalities of the right shoulder, as well as indicated that gynecological, pelvic, and rectal examinations had been scheduled but not yet performed.

The Veteran was afforded a VA examination in October 2003, at which time she reported being seen in September 2002 for difficulty sleeping and snoring.  An impression was possible sleep apnea.  The Veteran had a sleep apnea study and presently continued to have some difficulty with sleep and snoring but was not using a CPAP or any other treatment.  The Veteran did not have significant fatigue related to sleepiness.  Physical examination showed a normal mucosa or the pharynx, uvula, and larynx.  Pulmonary function tests revealed normal spriometry, normal lung volume, and normal diffusion capacity.  A diagnosis of a history of sleep apnea was provided.  The examiner noted that the Veteran was not currently receiving any treatment and that her only symptom was snoring.

Treatment records dated from October 2003 to May 2007 note a diagnosis of sleep apnea, as well as complaints of snoring, feeling sleepy while sitting idle, and feeling tired during the day.  A March 2005 treatment record reflects complaints of snoring, feeling sleepy while sitting idle, and feeling tired during the day.  The Veteran admitted that she missed her previously scheduled sleep study. 

A February 2006 sleep study revealed decreased sleep efficiency with delayed sleep onset and increased wake after sleep onset (features of insomnia).  Significant sleep apnea was not seen on this single night's study.  A diagnosis of insomnia was provided but clinical correlation was recommended for the insomnia.

A January 2007 pulmonary consultation noted a February 2006 sleep study was non-diagnostic but that sleep time in the study was insufficient.  A separate January 2007 primary physician record noted complaints of feeling tired during the day and that she snored a lot.  

A May 2007 respiratory therapy consultation indicates that the Veteran was issued a CPAP machine, a heated humidifier, and a nasal CPAP mask.

An April 2008 treatment record shows that the Veteran reported sleeping well after using the CPAP, but that now her legs seemed to bother her in her sleep.  She denied any symptoms of insomnia.

The Veteran was afforded a VA examination in January 2012.  The examiner noted that the Veteran was seen in the clinic in 2002 for difficulty sleeping and snoring, and was clinically diagnosed with sleep apnea.  However, the polysomnogram was negative for obstructive sleep apnea.  The examiner also noted that the Veteran had discrepancies in her related history specifically that stated having being diagnoses to have sleep apnea on both her 2002 and 2006 sleep studies.  However, the examiner notes that neither sleep study provided a diagnosis of sleep apnea.  Following physical examination and review of the record, the examiner provided a diagnosis of insomnia.  The examiner opined that service treatment records show that obstructive sleep apnea was entertained by the primary provider in Fort Detrick in 2002 and the Veteran was referred for a ploysomnogram.  

The examiner explained further that while the official result was not available in the service treatment records, there was a note from the neurologist in the sleep study of a negative polysomnogram and recommending a repeat study.  The separation examination noted obstructive sleep apnea as a diagnosis, currently being evaluated.  In 2006, the sleep study diagnosis was primary insomnia.  In 2007, the Veteran was prescribed a trial of auto CPAP and ordered to undergo another sleep study.  However, the Veteran refused to have another study since she was already on a CPAP.  The examiner noted that she's currently being followed by a pulmonary service for a clinical diagnosis of obstructive sleep apnea.  The examiner explained that while the Veteran had a clinical diagnosis of sleep apnea, the diagnosis has not been confirmed through a sleep study.  When repeat studies were ordered, the Veteran refused to participate in the studies.  Therefore the examiner opined that a 50 percent probability that sleep apnea was related to active service was not warranted.  The examiner further made reference to an up to date online review by Lewis R. Kline., MD, which indicated that the clinical features of obstructive sleep apnea are nonspecific, and the diagnostic accuracy of clinicians' subjective impression is poor.  Studies show that only 50 to 60 percent of patients suspected of having sleep apnea were confirmed to actually have sleep apnea.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea.  Service treatment records, VA treatment records, and VA examinations were obtained to determine whether the Veteran's obstructive sleep apnea was related to her active service.  The Board finds that the January 2012 VA examination report and the medical opinion contained therein to be the most probative with respect to the question of whether the Veteran currently has obstructive sleep apnea.  The examiner conducted the examination for the specific purpose of determining the existence of sleep apnea; a complete review of the pertinent evidence was set out in the report; a conclusion was reached with application of medical principals and pertinent literature the Veteran's specific history and findings on examination.  The examiner concluded that a diagnosis of sleep apnea could not be made, and provided an explicit an detailed rationale for that conclusion.  

The Board notes that the October 2003 VA examination report was also against the Veteran's claim that she has obstructive sleep apnea related to her active service.  This evidence is also highly probative against the claim that the Veteran currently has sleep apnea.  

Notwithstanding, Veteran continues to allege that she has obstructive sleep apnea that began during active service, and continued to the present time.  The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and, "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. 494, 495(lay person may provide eyewitness account of medical symptoms).  

The Board notes that a layperson such as the Veteran is not considered capable of opining in regard to a medical diagnosis or medical causation.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Thus, while the Veteran is competent to state when she first began to have symptoms of sleep apnea, including snoring and feeling fatigued, whether she currently has a diagnosis of sleep apnea is a complex medical question that she is not competent to answer.  

The foregoing evidence confirms that the Veteran complained of symptoms of snoring and fatigue during service, and was being evaluated for sleep apnea at her discharge from service.  However, that a condition or injury occurred in service alone is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As set forth above, while the Veteran has a clinical diagnosis of sleep apnea in the past, the Veteran was not found to have a confirmed diagnosis of obstructive sleep apnea during the pendency of this appeal.  In fact, the most recent VA examiner specifically stated, citing to medical literature, that a clinical diagnosis of sleep apnea is unreliable as symptoms are non-specific.  The examiner concluded that since there was no confirmed diagnosis of sleep apnea on any sleep study, the Veteran did not have a diagnosis of sleep apnea.  Rather the Veteran had a diagnosis of insomnia.  

Accordingly, the Board must conclude that the preponderance of the evidence establishes that no confirmed diagnosis of sleep apnea has been present during the period of this claim.  Therefore, service connection is not in order for this claimed disability.


ORDER

Service connection for sleep apnea is denied.


REMAND

Regarding the remaining issue of entitlement to service connection for a sleep disorder other than sleep apnea, the Board finds that additional development is required.  The Board notes that service treatment records show complaints of frequent fatigue, frequent awakening, daytime fatigue, severe snoring, and possible apnetic episodes beginning in 2002.  A November 2002 sleep study showed a normal nocturnal polysomnogram, but indicated that a multiple sleep latency test (MSLT) should be performed as a follow-up.  A February 2003 MSLT was abnormal in that the average sleep latency was markedly decreased in the severe sleepiness range.  The reviewing neurologist stated that while the study did not provide a diagnosis of narcolepsy, it could not be ruled out based on these results.  Moreover, differential diagnoses included idiopathic hypersomnolence, narcolepsy, or chronic insufficient sleep.  On her report of medical history at separation from service, the Veteran indicated she had difficulty sleeping, and the reviewing physician noted that she was being evaluated for sleep apnea.  

Post service treatment records reflect continuous complaints of snoring, daytime sleepiness, not feeling refreshed upon awakening, and frequent nighttime awakenings.  A February 2006 sleep study found decreased sleep efficiency with delayed sleep onset and increased wake after sleep onset.  A diagnosis of insomnia was provided, and the reviewing physician recommended clinical correlation with the diagnosis.  Subsequent VA treatment records from the VA pulmonary clinic reflect the Veteran receives ongoing treatment for sleep apnea, including being prescribed a CPAP mask.  

As noted above, the Board remanded the Veteran's claim for entitlement to sleep apnea in December 2011, in part, to provide the Veteran with a VA examination regarding the etiology of any current sleep apnea disorder.  In January 2012, the Veteran underwent another VA examination.  Following review of the record, the examiner provided discounted a diagnosis of sleep apnea, but instead made a diagnosis of insomnia, primarily based on the February 2006 sleep study.  The examiner also indicated that the Veteran currently had findings, signs, and symptoms attributable to sleep apnea.  

However, the Board notes that while the examiner did provide an opinion regarding the sleep apnea; it does not appear that the examiner took into account the sleep disorders that were variously diagnosed during the pendency of the claim, specifically the diagnosed insomnia.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that another VA examination by a physician with appropriate expertise is required to determine the nature and etiology of all diagnosed sleep disorders present during the pendency of this claim, in particular insomnia.

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should also undertake appropriate development to obtain any other outstanding records pertinent to the Veteran's claim.

2. The AMC/RO should arrange for the Veteran's claim to be reviewed by the same examiner who conducted the January 2012 examination and claims file review, to determine the nature, extent of severity, and etiology of any diagnosed sleep disorder which may be present, to include insomnia.  If, but only if, the examiner deems it necessary, further indicated tests and studies should be conducted, to include a sleep study.  

The examiner should provide a diagnosis for any sleep disorder found.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any sleep disorder present during the pendency of the claim, to include insomnia if diagnosed, is related to the Veteran's active duty service.  In formulating the opinion, the examiner should address the complaints of trouble sleeping noted in the Veteran's service treatment records, specifically on her report of medical history at separation from service.  

Any opinions expressed by the examiner must be accompanied by a complete rationale.  The examiner is advised that the Veteran is competent to report injuries and symptoms, and that her reports must be considered in formulating the requested opinion.

If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.  

If the examiner who conducted the January 2012 examination is not available or unable to conduct the requested review, another physician skilled in the diagnosis and treatment of sleep disorders should be enlisted to provide the requested examination, claims file review, and pertinent opinion.  

3. The RO or the AMC should also undertake any other development it determines to be warranted.  

4. Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued, and the Veteran and her representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


